Opinion issued August 5, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00793-CR
———————————
Jimmy Lee Fields, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 183rd District Court 
Harris County, Texas

Trial Court Case No.  1153389

 
MEMORANDUM OPINION
          Appellant, Jimmy Lee Fields, without an agreed punishment
recommendation from the State, pleaded guilty to the offense of sexual assault
of a child.  The trial court ordered a presentence
investigation and, after a punishment hearing, sentenced him to confinement for
10 years.  We affirm.
          Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error, the appeal is without merit and is frivolous, and the appeal
must be dismissed or affirmed.  See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, (1967). The brief meets
the requirements of Anders by presenting a professional evaluation of
the record and detailing why there are no arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400; see
also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel
represents that she has served a copy of the brief on appellant and advised him
of his right to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney Leah M. Borg must immediately send
appellant the notice required by Texas Rule of Appellate Procedure 6.5(c) and
file a copy of that notice with the Clerk of this Court.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.
Do not publish. 
 Tex. R. App. P. 47.2(b).
 




[1]           Appointed counsel still has
a duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).